                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LEONARD C. WHITE,

               Plaintiff,
                                                               COMPLAINT
v.                                                             Civil Action No.

                                                               [Trial By Jury Demanded]

CITY OF MILWAUKEE, a body politic,

THOMAS J. KOTNIK, JR., individually,

GREGORY T. RUPNICK, individually,

WILLIAM R. SCHLICKE, individually,

MICHAEL R. SCHWANDT, individually, and

KIM LASTRILLA, individually,

            Defendants.
_____________________________________________________________________________


                                       I. INTRODUCTION

       1.      This is a civil rights action brought by Leonard C. White, who was subjected to

false and malicious accusations made by City of Milwaukee police officers in February and March

of 2018. These false and malicious accusations were a state-created danger, which damaged Mr.

White’s reputation and led others to shoot at and physically attack Mr. White.

                                       II. JURISDICTION

       2.       This action arises under 42 U.S.C. § 1983. Jurisdiction is conferred by 28 U.S.C.

§§ 1331 and 1343(a)(3) and (4). Venue in this district is proper under 28 U.S.C. § 1391(b)(2)

because the conduct giving rise to Plaintiff’s claims occurred in this judicial district.




            Case 2:21-cv-00146-SCD Filed 02/05/21 Page 1 of 8 Document 1
                                          III. PARTIES

       3.      Leonard C. White is an adult resident and citizen of the State of Wisconsin.

       4.      The City of Milwaukee is a body politic, organized under the laws of the State of

Wisconsin, whose address is 200 East Wells Street, Room 205, Milwaukee, Wisconsin, 53202.

The City of Milwaukee operates and controls the City of Milwaukee Police Department pursuant

to its official policies, practices, and customs. The City of Milwaukee is liable for the acts and

omissions described herein by Officers Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla

which were committed within the scope of their respective employment. The City of Milwaukee

is also liable for the acts and omissions of its employees and agents because its policies, practices,

and customs caused the complained-of violations asserted herein. The City of Milwaukee is

required by law, pursuant to Wis. Stats. § 895.46(1)(a), to pay and indemnify all judgments,

including compensatory and punitive damages, attorney’s fees, and costs awarded against its

officials, employees, and agents.

       5.      Thomas J. Kotnik, Jr., is a police officer with the City of Milwaukee Police

Department. He acted under color of law and within the scope of his employment as an employee

of the City of Milwaukee and is sued in his individual capacity.

       6.      Gregory T. Rupnick is a police officer with the City of Milwaukee Police

Department. He acted under color of law and within the scope of his employment as an employee

of the City of Milwaukee and is sued in his individual capacity.

       7.      William R. Schlicke is a police officer with the City of Milwaukee Police

Department. He acted under color of law and within the scope of his employment as an employee

of the City of Milwaukee and is sued in his individual capacity.




                                          2
            Case 2:21-cv-00146-SCD Filed 02/05/21 Page 2 of 8 Document 1
       8.      Michael R. Schwandt is a police officer with the City of Milwaukee Police

Department. He acted under color of law and within the scope of his employment as an employee

of the City of Milwaukee and is sued in his individual capacity.

       9.      Kim Lastrilla, is a police officer with the City of Milwaukee Police Department.

He acted under color of law and within the scope of his employment as an employee of the City

of Milwaukee and is sued in his individual capacity.

                              IV.     STATEMENT OF FACTS

       10.     In early 2018, Leonard C. White was being sought in connection with alleged

burglaries in the City of Milwaukee by the City of Milwaukee Police Department.

       11.     Upon information and belief, one of the victims of the alleged burglaries referenced

above was a current or former police officer.

       12.     Upon information and belief, from February 2018 through March 19, 2018, Officers

Kotnik, Jr., Rupnick, Schlicke, Schwandt, and Lastrilla began falsely and maliciously informing

residents and business owners in Milwaukee’s Sherman Park and Lisbon area communities that

Mr. White was wanted for rape and/or child molestation, or Officers Kotnik, Jr., Rupnick,

Schlicke, Schwandt, and Lastrilla were with each other, heard the others make false and malicious

accusations, and failed to stop the others from making those false and malicious accusations.

       13.     Officers Kotnik, Jr., Rupnick, Schlicke, and/or Schwandt visited a local business,

Quick Food Market located at 3833 West Center Street, Milwaukee, Wisconsin 53210.

       14.     Officers Kotnik, Jr., Rupnick, Schlicke, and/or Schwandt made false and malicious

accusations to a security guard for the Quick Food Market about Mr. White, incorrectly stating

that Mr. White had raped and almost killed a young girl.




                                          3
            Case 2:21-cv-00146-SCD Filed 02/05/21 Page 3 of 8 Document 1
       15.     Officers Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla posted

“wanted” signs bearing Mr. White’s image, and they also falsely and maliciously accused him of

being a sex offender at various businesses and other locations throughout the Sherman Park and

Lisbon area communities, including at the Family Food Market located at 2803 North 35th Street,

Milwaukee, Wisconsin 53210.

       16.     Officers Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla made false and

malicious accusations to employees of the Family Food Market about Mr. White, incorrectly

stating that Mr. White had raped and almost killed a young girl.

       17.     On March 1, 2018 a member of the Milwaukee chapter of the Black Panther Party

made the following post on Facebook based upon the false and malicious information being

disseminated by Officers Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla:




                                        4
          Case 2:21-cv-00146-SCD Filed 02/05/21 Page 4 of 8 Document 1
       18.    As of July 10, 2018, the above Facebook post had been shared 2,928 times.

       19.    On March 12, 2018, the following Facebook post was published:




       20.    As of June 18, 2018, the above Facebook post had been shared 81 times.

       21.    Upon information and belief, between February 2018 and March 19, 2018, Officers

Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla made false and malicious accusations

that Mr. White was wanted for rape and/or child molestation to numerous members of the Sherman

Park and Lisbon area communities.

       22.    Upon information and belief, between February 2018 and March 19, 2018, Officers

Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla distributed flyers throughout the

Sherman Park and Lisbon area communities bearing Mr. White’s images and containing false and

malicious accusations that Mr. White was wanted for rape and/or child molestation.

       23.    Mr. White has never been convicted of, nor accused of, any sexual crimes.

       24.    As a direct result of the conduct of Officers Kotnik, Jr., Rupnick, Schlicke,

Schwandt, and/or Lastrilla, Mr. White was attacked and beaten by three men claiming to have seen

the above Facebook post.


                                        5
          Case 2:21-cv-00146-SCD Filed 02/05/21 Page 5 of 8 Document 1
         25.   As a direct result of the conduct of Officers Kotnik, Jr., Rupnick, Schlicke,

Schwandt, and/or Lastrilla, Mr. White was confronted and shot at by a man who called Mr. White

a rapist.

         26.   As a direct result of the conduct of Officers Kotnik, Jr., Rupnick, Schlicke,

Schwandt, and/or Lastrilla, Mr. White was chased down Lisbon street by a group of individuals

calling him a rapist.

         27.   As a direct result of the conduct of Officers Kotnik, Jr., Rupnick, Schlicke,

Schwandt, and/or Lastrilla, Mr. White has been harassed, attacked, assaulted, shot at, and nearly

killed by members of the Sherman Park and Lisbon area communities.

         28.   As a direct result of the conduct of Officers Kotnik, Jr., Rupnick, Schlicke,

Schwandt, and/or Lastrilla, Mr. White’s reputation has been severely damaged.

         29.   Officers Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla knew or

reasonably should have known that their conduct would create a danger to and cause injury to Mr.

White.

         30.   Officers Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla failed to protect

Mr. White from the state created danger, caused by their false and malicious accusations.

         31.   The City of Milwaukee Police Department authorized, tolerated, and ratified

official policies and practices, pronounced and de facto, including the deliberate failure to

implement appropriate policies and practices necessary to protect members of the public from

malicious and defamatory statements made by officers. The City of Milwaukee Police Department

also failed to train, supervise, and discipline officers with regards to constitutional limitations on

police conduct during investigations.

                               V.       STATEMENT OF CLAIMS




                                          6
            Case 2:21-cv-00146-SCD Filed 02/05/21 Page 6 of 8 Document 1
       32.     Defendants Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla spread false

and malicious accusations regarding Mr. White rising to a state created danger and failed to protect

him from said state created danger in violation of Mr. White’s substantive and procedural due

process rights under the Fourteenth Amendment to the U. S. Constitution.

       33.     The Defendants’ actions and reckless violation of their respective constitutional

duties, as detailed above, caused Mr. White to also suffer physical and emotional injury.

       34.     Because Officers Kotnik, Jr., Rupnick, Schlicke, Schwandt, and/or Lastrilla were

acting within the scope of their respective employment, the City of Milwaukee is liable for all

damages, costs, and fees pursuant to Wis. Stat. § 895.46.

       35.     The City of Milwaukee Police Department authorized, tolerated, and ratified

official policies and practices, pronounced and de facto, including:

                 a) the deliberate failure to implement appropriate policies and

                     practices necessary to protect members of the public from

                     malicious and defamatory statements made by officers; and

                 b) the deliberate failure to train, supervise, and discipline officers

                     with regards to constitutional limitations on police conduct

                     during investigations.

These policies and practices caused the violation of Mr. White’s liberty and equal protection rights

under the Fourteenth Amendment to the U. S. Constitution.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully demands a jury trial and prays that this Court:




                                        7
          Case 2:21-cv-00146-SCD Filed 02/05/21 Page 7 of 8 Document 1
       1.        Enter judgment for plaintiff and against each defendant, jointly and severally,

awarding compensatory damages against each defendant, and punitive damages against each

defendant except City of Milwaukee.

       2.        Award    pre-judgment    and    post-judgment   interest,   together   with   costs,

disbursements, and reasonable attorney’s fees pursuant to 42 U.S.C. § 1988.

       3.        Award such other relief as may be just and equitable.

       4.        Enter judgment against the City of Milwaukee for indemnification pursuant to Wis.

Stat. § 895.46

       Dated at Milwaukee, Wisconsin this 5th day of February, 2021.

                                                FIRST, ALBRECHT & BLONDIS, s.c.
                                                Attorneys for Plaintiff

                                                s/ James P. End
                                                James P. End
                                                State Bar. No. 1032307
                                                jend@fabattorneys.com

                                                s/ Thomas C. Lenz
                                                Thomas C. Lenz
                                                State Bar. No. 1055135
                                                tlenz@fabattorneys.com

                                                s/ Christopher G. Meadows
                                                Christopher G. Meadows
                                                State Bar. No. 1055144
                                                cmeadows@fabattorneys.com

                                                s/ Bryn I. Baker
                                                Bryn I. Baker
                                                State Bar No. 1102534
                                                bbaker@fabattorneys.com

                                                Broadway Theatre Center
                                                158 North Broadway, Suite 600
                                                Milwaukee, WI 53202
                                                Telephone: (414) 271-1972
                                                Facsimile: (414) 271-1511



                                          8
            Case 2:21-cv-00146-SCD Filed 02/05/21 Page 8 of 8 Document 1
